PER CURIAM:
Kevin Jackson appeals the district court’s order denying his request for mandamus relief. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jackson v. Cir. Ct. of Howard Cnty., No. l:13-cv-03219-RDB (D.Md. Nov. 4, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in *246the materials before this court and argument would not aid the decisional process.

AFFIRMED.